UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6503


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DESHAWN EDWARD DERR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:11-cr-00517-JCC-1; 1:16-cv-
00663-JCC)


Submitted: August 12, 2019                                        Decided: August 19, 2019


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Deshawn Edward Derr, Appellant Pro Se. Daniel Taylor Young, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deshawn Edward Derr seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Derr has not made

the requisite showing. In his § 2255 motion, Derr claimed his 18 U.S.C. § 924(c) (2012)

conviction was obtained in violation of Johnson v. United States, 135 S. Ct. 2551 (2015).

The predicate offense for his § 924(c) conviction was Hobbs Act robbery committed on or

about June 17, 2011. In light of United States v. Mathis, No. 16-4633, __ F.3d __, 2019
WL 3437626, at *16 (4th Cir. July 31, 2019) (holding that “Hobbs Act robbery constitutes

a crime of violence under the force clause of Section 924(c)”), we conclude that Derr fails

to show his § 2255 motion states a valid claim of the denial of a constitutional right.

       Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, deny the motion to appoint counsel, and dismiss the appeal. We dispense with

                                              2
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3